Case: 12-60822       Document: 00512318221         Page: 1     Date Filed: 07/23/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 23, 2013
                                     No. 12-60822
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

MANUEL JESUS DIAZ, also known as Manuel Diaz,

                                                  Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A087-934-395


Before WIENER, OWEN, and HAYNES, Circuit Judges.
PER CURIAM:*
       Petitioner Manuel Jesus Diaz, a native and citizen of El Salvador, seeks
our review of an order by the Board of Immigration Appeals (BIA) dismissing his
appeal of an order of the Immigration Judge (IJ) that denied his application for
withholding of removal. Diaz claims that he is entitled to withholding of
removal under 8 U.S.C. § 1231(b)(3)(a) because there is a clear probability that,
if he is remanded to El Salvador, his life or freedom will be threatened because
of his membership in a particular social group, viz., persons who have lived in

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-60822     Document: 00512318221       Page: 2   Date Filed: 07/23/2013

                                   No. 12-60822

the United States and are thus perceived to be wealthy. The BIA agreed with
the IJ’s determination that Diaz had failed to establish that his life or freedom
would be threatened because of his membership in a particular social group.
      We conclude that Diaz has abandoned his claim by failing sufficiently to
brief the clear-probability element. Pursuant to Rule 28(a)(9)(A) of the Federal
Rules of Appellate Procedure, an appellant’s argument must contain the reasons
for the requested relief with citation to the authorities, statutes, and parts of the
record on which he relies. Diaz’s brief fails to meet this standard: It contains
only speculative and conclusional assertions that are unsupported by legal
authority or record citations. See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th
Cir. 2003) (holding that arguments not briefed are abandoned). Alternatively,
Diaz’s speculative, conclusional assertions regarding the clear-probability
element are insufficient to establish that he is entitled to withholding of
removal. See Faddoul v. INS, 37 F.3d 185, 188 (5th Cir. 1994); Townsend v.
INS, 799 F.2d 179, 182 (5th Cir. 1986).
      Regardless of the adequacy of Diaz’s brief, his claim fails because he did
not establish his membership in a particular social group. To do so for purposes
of withholding removal, Diaz had to show that he was a member “of a group of
persons that share a common immutable characteristic that they either cannot
change or should not be required to change because it is fundamental to their
individual identities or consciences.” Orellana-Monson v. Holder, 685 F.3d 511,
518 (5th Cir. 2012) (internal quotation marks and citation omitted). Diaz has
not shown that the BIA erred in determining that his proffered social group —
individuals returning to El Salvador from the United States who are perceived
as potentially wealthy — lacked the requisite particularity to be cognizable for
purposes of asylum. See id. at 518-21; see also Castillo-Enriquez v. Holder, 690
F.3d 667, 668 (5th Cir. 2012).
      Diaz’s petition for review is DENIED.



                                         2